DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/14/2022. 
In the filed response, claims 1, 3, 4, 6, 7, 9, 10, 16, 17 and 18 have been amended, where claims 1, 17, and 18 are independent claims. Further, claims 2 and 15 have been canceled and new claim 19 has been added.
Accordingly, Claims 1, 3-14, and 16-19 have been examined and are pending. This Action is made FINAL.


	Response to Arguments
1.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	The amendments incorporate the subject matter of now canceled claims 2 and 15 which previously read “wherein the second graphic moves according to the movement of the working part” along with support from the specification (see pg. 7 of Applicant’s remarks).  Claim 1 for e.g. now currently recites  “wherein the first graphic includes a graphic representing the target work surface, and a position of the second graphic moves along the graphic representing the target work surface according to the movement of the working part” (emphasis added).   As such, the Examiner finds the scope has changed, since the limitation further defines the second graphic, with respect to a “position” of the second graphic and where the second graphic moves “according to the movement of the working part”.  As such, the Examiner brings in prior art Nomura et al. US 2014/0099178 A1 (PTO 892), hereinafter referred to as Nomura, which appears to disclose and/or suggest the aforementioned features as recited in independent claims 1, 17, and 18, given their broadest reasonable interpretation (BRI). 
3.	Applicant argues on pgs. 8-9 of their remarks that Nomura is silent with respect to the noted features of claim 1. In particular they point to Fig. 15 (lower display 55b) as previously cited in the last office action in relation to now canceled claim 15. Applicant notes nothing in Nomura teaches or suggests that the position of the distance information 87a and the angle information 87b moves along line 79 according to the movement of the bucket 8. The Examiner agrees that the citations relied upon do not teach or suggest the features of now canceled claim 15. However, after further considering Nomura, the Examiner respectfully submits the following. Nomura teaches a display system (top view 55a in Figs. 14-15) for an excavating machine, which shows a first graphic of a target surface (70), along with an icon display 8BL of a bucket (i.e. a second graphic) of said excavating machine which can move relative to the first graphic according to movements in a bucket (8) of said excavating machine.  Views 55a (top panel) depict a relative relationship between the bucket and the target surface. Moreover, the position of the icon display 8BL of the bucket in relation to the target surface is shown to change between Figs. 14 and 15 (e.g. ¶0087) indicating movement in the working part.  It is further noted that the edge in the icon display of the bucket (line segment 8AL) also changes position as illustrated.  For these reasons, the Examiner respectfully submits Nomura’s teachings are relevant.  As such, the combination of Izumikawa and Nomura under 35 U.S.C. 103 are found to teach or suggest the disclosed features of the instant claims given their broadest reasonable interpretation (BRI). Please see office action below for details.  

4.	Examiner acknowledges Applicant’s remarks/amendments with respect to the claim rejections under 35 U.S.C. 112(b). As such, the rejections are withdrawn. However, Examiner finds amended claim 7 to be unclear. Please see office action below for details.  
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the foregoing, Claims 1, 3-14, and 16-19 have been examined and are pending.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the amended limitation phrase “wherein a position of the graphic representing the target work surface changes a graphic representing a side surface of the working part is at a fixed position.” (emphasis added).  As amended, it is unclear what is meant by a position of the graphic representing the target work surface changes the graphic of a side surface of the working part. Does this mean the graphic of the side view of the bucket, for example, changes in response to a position of the work surface?  If so, what kind of change in the graphic is made to the side surface of the working part?  Further, it is not clear which graphic is at the fixed position.  Page 27 lines 6-13 of the specification appear to be the closest support found, however here, the display height and display angle of the bucket icon G3 changes with the target work surface G4 being fixed. As such, the amended feature does not appear to be defined or discussed in the specification. For the purpose of applying art, the Examiner interprets the aforementioned phrase to simply mean a height (i.e. Z position) of the graphic representing a side surface of the working part (i.e. bucket), changes relative to the graphic representing the target work surface which is fixed.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa WO2016158539A1, in view of Nomura et al. US 2014/0099178 A1 , hereinafter referred to as Izumikawa and Nomura, respectively.
Regarding claim 1, Izumikawa discloses “A shovel comprising: a lower traveling body; an upper turning body turnably mounted on the lower traveling body [See Figs. 1 and 4];  10a cab mounted on the upper turning body [See Figs. 1 and 4]; an attachment attached to the upper turning body [See Figs. 1 and 4]; and a display device provided in the cab [Display unit 41 inside cabin 10 – Figs. 5-6], the display device being configured to display an image 15including a first graphic and a second graphic [Refer to the graphics depicted on the screen of display unit 41 in Figs. 6-12], the first graphic representing a relative relationship between a working part of the attachment and a target work surface [See graphic showing positional relationship between bucket 6 and the target surface – e.g. Fig. 6], the second graphic changing according to a movement of the working part, [See other graphic (display area 100) with a bar 102 depicting a target surface and bars 104 depicting a bucket position that change position depending on the distance D between the toe of bucket 6 and the target surface – see e.g. Fig. 6 and ¶0059-0060] wherein the first graphic includes a graphic representing the target work surface [Fig. 6 for example depicts a target work surface given by the target line TL], and a position of the second graphic moves along the graphic representing the target work surface according to the movement of the working part. [The phrase “moves along a graphic” can be interpreted as the position of display bars 104 of graphic 100 (i.e. 2nd  graphic) moving in correspondence with changes in distance D between bucket 6 and target surface TL as the bucket moves. Going from Fig. 6 to Fig. 7, the movement in graphic 100 (from bar 104-3 to 104-1) can be understood as being alongside the graphic depicting the target work surface. For further support, please see Nomura below] Izumikawa’s graphic 100 can change according to a movement of the working part as described above. In particular, the changes in height of  bucket 6 relative to target surface TL is depicted via corresponding changes in the position of display bars 104 of graphic 100.  Here the displayed motions are in the vertical direction and appear to be correlated with each other.  Nonetheless, the work of Nomura from the same or similar field of endeavor is brought in to provide further support for “and a position of the second graphic moves along the graphic representing the target work surface according to the movement of the working part.” [The position of the icon display 8BL (e.g. a 2nd graphic) of the bucket in relation to the graphic representing the target surface 70 is shown to change going from Fig. 14 to Fig. 15 (see e.g. ¶0087).  This change indicates movement in the working part. Further, icon display 8BL is shown to “move along” target surface 70, given the BRI of the limitation]  For these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Izumikawa in relation to a machine guidance function for guiding the operation of an excavator (¶0002), to add the teachings of Nomura as above to provide an operator of an excavating machine with a screen that clearly depicts a position of an icon display of a bucket in relation to a target surface, such that the operator can more clearly follow the motions of the bucket during construction work (¶0005). Thus, by Nomura’s teachings, both the visibility and safety in and around the worksite can be enhanced.
Regarding claim 3, Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Izumikawa and Nomura further disclose or suggest  “wherein the position of the second graphic moves in a direction opposite to a direction in which the working part moves.” [Although the foregoing feature is not explicit in Izumikawa or Nomura, a person skilled in the art would be able to recognize a need to try different motions in the displayed graphics so as to help provide an operator of a work machine with enhanced visibility for better identifying the positions of a shovel/bucket relative to a work surface]   
Regarding claim 5, Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein the first graphic includes a graphic schematically representing a shape of the working part.”  [Although shape of a working part (i.e. bucket) is not explicitly mentioned, Figs. 6-12 show graphics that depict the shape of the bucket. See for e.g. elements 116 and 6] Given the BRI of the above limitation, any graphic, such as those disclosed by Izumikawa, that shows a working pat/bucket having a certain shape, is deemed relevant. However, to provide more explicit support,  Nomura from the same or similar field of endeavor is brought in. [See for e.g. abstract and ¶0079 of Nomura, where an image of the bucket is based on bucket outer shape information which specifies the dimensions of said bucket]  The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 1, above. 
Regarding claim 6, Izumikawa and Nomura teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein the position of the second graphic changes while a graphic representing a side surface of the working part is at a fixed position.” [Given the BRI of the side surface of the working part is at a fixed position, Figs. 6-11 show a graphic with a changing position in guidance display. The changing position is related to another graphic depicting the side surface of the bucket at a fixed distance D relative to the surface. As D changes to another fixed position, the position in the guidance display will change accordingly] Although Izumikawa is found to teach or suggest these features, Nomura from the same or similar field of endeavor is brought in for additional support. [See Figs. 14-15 where the display icon 8BL representing the bucket, changes position relative to a target surface when a side surface of the bucket is shown to be at a given position. Said given position is considered fixed at that instant in time] The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 1, above. 
Regarding claim 7, Izumikawa and Nomura teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. In light of the amended changes and applying the BRI, Izumikawa further teaches or discloses “wherein a position of the graphic representing the target work surface changes a graphic representing a side surface of the working part is at a fixed position.” [Reference for e.g. Figs. 6-12, where a height (i.e. Z position) of the graphic representing a side surface of bucket 6, changes relative to the graphic representing the target work surface TL. Distance D is understood to be the height of the bucket’s edge with respect to surface TL which in turn is at a fixed position] 
Regarding claim 8, Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein the second graphic is displayed below the target work surface.” [See ¶0056 of Izumikawa where bars below the target surface display bar 102 indicate the bucket has gone too far to a depth of 5-20 cm beyond the target surface]  
Regarding claim 9, Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Both Izumikawa and Nomura are found to teach or suggest “wherein the first graphic is a graphic of the working part and the target work surface as viewed from a side [Izumikawa, for example, via Figs. 6-11 show a first graphic depicting a side view of the bucket 6 and the target work surface TL. Also note Figs. 14-15 (bottom panels) of Nomura regarding the side view of the bucket with respect to the surface], and the position of the second graphic moves according to a forward or backward movement of the working part.” [Further, Figs. 6-11 of Izumikawa also display changes in the position of a bucket icon (i.e. a 2nd graphic) relative to the target work surface as the bucket 6 moves. This is indicated in display area 100 and 110 of the figures above. Also note the top panels of Nomura’s Figs. 14-15, where bucket icon 8BL moves forward/backward in accordance with the motion of the bucket]
Regarding claim 10, Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Izumikawa however does not explicitly teach the features of claim 10. Nomura on the other hand from the same or similar field of endeavor is found to disclose or suggest “wherein the first graphic is a graphic of the working part and the target work surface in a forward looking view [See the forward view of the bucket and the surface depicted in the upper panel of Fig. 7 for example], and  the position of the second graphic moves according to a turning movement of the upper turning body.”  [Note, Nomura’s compass 73 on the right side of the display which moves (i.e. rotates in an arrow R direction) according to a turning movement of the upper turning body of the excavator] 
The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 1, above. 
Regarding claim 11, Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Izumikawa and Nomura both appear to teach or suggest “wherein the second graphic includes a dot, a line segment, hatching, or any combination thereof.” [Izumikawa shows in Figs. 6-11 various shapes for what are construed as a 2nd graphic. For example, in Fig. 6, the display bars 104-x (x = 1…5) can be considered a line segment or a variant thereof. As to Nomura, see graphic information 84 (e.g. ¶0063) which includes index bar 84a and index mark 84b. Figs. 6-7 depict graphic information as a hatched area] 
Regarding claim 12, Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Izumikawa however does not further disclose the features of claim 12. Nomura on the other hand from the same or similar field of endeavor is found to disclose or suggest “wherein multiple graphics are simultaneously displayed as the second graphic.”  [Figs. 6-7 show various 2nd graphics simultaneously in the display. For example, Fig. 6 has compass 73/arrow 731 in top view 53a, while side view 53b show numerical value information 83. As to Fig. 7, see compass 73 in view 54a along with distance information 86a and angle information 86b] The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 1, above. 
Regarding claim 13, Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein the second graphic blinks according to the movement of the working part.” [Refer to ¶0064, i.e. a blinking display density.] 
Regarding claim 14, Izumikawa and Nomura teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein the second graphic is a graphic representing a direction in which the working part moves.” [Refer to the graphic displays in Figs. 6-11 which move according to the movement of the bucket. Also note Figs. 14-15 in Nomura which show the bucket icon 8BL moving in a direction according to the movement of the bucket]  
Regarding claim 16, Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Izumikawa however does not further disclose the features of claim 16. Nomura on the other hand from the same or similar field of endeavor is found to disclose or suggest  “wherein the graphic representing the target work surface is displayed together with an angle formed between a line segment representing the target work surface and a horizontal line.”  [See Fig. 15 (lower panel) which shows a first graphic depicting the bucket on the target work surface. Also shown is another graphic given by distance and angle information 87a/b which moves based on the motion of said bucket along said work surface. Angle information 86b is further discussed in ¶0058] The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 1, above. 
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the shovel of Claim 1. As to the attachment, see for e.g. ¶0008 of Izumikawa.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the shovel of Claim 1. As to the attachment, see for e.g. ¶0008 of Izumikawa.
Regarding claim 19, (New) Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Izumikawa further discloses or suggests “wherein the first graphic further includes a graphic representing the working part of the attachment [See graphic representing bucket 6 in Figs. 6-11], and the display device is configured to display the graphic representing the working part of the attachment and the graphic representing the target work surface [Same figures above show graphic of bucket 6 along with a graphic representing the target work surface TL] in such a manner as to represent the relative relationship between the working part of the attachment and the target work surface [In the above figures, a relative relationship between bucket 6 and target work surface TL is apparent as shown by changes in the distance D] However Izumikawa does not appear to disclose or suggest “and to display the second graphic such that the position of the second graphic moves along the graphic representing the target work surface in a direction opposite to a direction in which the working part moves while the working part moves relative to the target work surface.” On the other hand, the work of Nomura from the same or similar field of endeavor is brought in to provide support for the foregoing features, i.e. “and to display the second graphic such that the position of the second graphic moves along the graphic representing the target work surface [See movement of bucket icon 8BL relative to surface 70 as the bucket of the excavator moves (Figs. 14-15)] in a direction opposite to a direction in which the working part moves while the working part moves relative to the target work surface.” [It appears the motion of bucket icon 8BL is in the same direction as the bucket while it moves relative to surface 70. However, it would be apparent to a person skilled in the art to try different motions in the displayed graphics so as to enhance the visibility of the surrounding area for an operator of the work machine so as to better identify the relative positions of a shovel/bucket and the work surface] The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 1, above. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa, in view of Nomura , and in further view of Fujimoto et al. US 2015/0160804 A1, hereinafter referred to as Fujimoto.
Regarding claim 4, Izumikawa and Nomura teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Izumikawa and Nomura however do not further disclose or suggest “wherein when the second graphic disappears from one end of a screen of the display device, a next second graphic appears from another end of the screen of the display device.” On the other hand, the work of Fujimoto from the same or similar field of endeavor is brought in to provide support for the foregoing features. [See for e.g. ¶0466-0467 regarding icons from a 1st group that move toward one side of a display screen and then disappear. A 2nd group of icons then emerges from another side of said display screen and take their positions. Said icons are defined in ¶0031.]   Although Fujimoto’s display screen is not related to a shovel as in Izumikawa and Nomura, the icons/graphics on the display screen exhibit analogous motions as recited in the claims given their BRI. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance displays of a shovel attachment as disclosed by Izumikawa and Nomura, to add the teachings of Fujimoto as above to provide methods for controlling the display of a menu screen based on a user’s selecting operation such that the content in the content display region do not overlap (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486